Exhibit 10.4
ABM INDUSTRIES INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of ABM Industries Incorporated (the “Company”) is pleased to grant
you (the “Optionee”) a nonqualified stock option (the “Option”) under the
Company’s 2006 Equity Incentive Plan (the “Plan”) to purchase shares of common
stock of the Company as described below:

     
Optionee Name:
  (Name)
 
   
Number of Shares
   
Subject to Option:
  (# of shares)
 
   
Price Per Share:
  (grant price)
 
   
Grant Date:
   
 
   
Vesting Schedule:
  (specify)
 
   
Expiration Date:
  7 years from Grant Date (or earlier if employment terminates)

Provided you continue to provide services to the Company or any subsidiary or
parent of the Company through the applicable vesting date, the Option will vest
as provided above. The unvested portion of the Option may be subject to
forfeiture if you terminate employment before the vesting date, as set forth in
the Plan, the Statement of Terms and Conditions and Attachment 1 attached
hereto. In addition, the Option and amounts realized upon the sale of shares
received upon exercise of the Option may be subject to forfeiture under the
circumstances set forth in the Plan and the Statement of Terms and Conditions.
Additional Terms: o If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
The Plan and the Statement of Terms and Conditions attached hereto are
incorporated herein by reference. Capitalized terms not defined herein shall
have the meanings ascribed to them in the Plan or in the Statement of Terms and
Conditions, as applicable.
The Optionee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Optionee has
carefully read and is familiar with their provisions, and hereby accepts the
Option subject to all of their terms and conditions.
Please sign your name in the space provided below on this Option Agreement and
return an executed copy to Erin Andre, ABM Industries Incorporated, 551 Fifth
Avenue, Suite 300, New York, New York 10176.
By their signatures below, the Company and the Optionee agree that the Option is
granted under and governed by this Option Agreement (including Attachment 1, if
applicable) and by the provisions of the Plan and the Statement of Terms and
Conditions.

              ABM INDUSTRIES INCORPORATED   OPTIONEE
 
           
By:
                     
 
           
 
           
 
           
Date:
      Date:    
 
           

Attachments:   Attachment 1 (Additional Terms and Conditions)
2006 Equity Incentive Plan
Statement of Terms and Conditions
2006 Equity Incentive Plan Prospectus

 

 



--------------------------------------------------------------------------------



 



Attachment 1
Additional Terms and Conditions
[Insert any applicable additional terms and conditions,]

 

 